Birdsong, Judge.
The trial court affirmed the decision of the State Board of Workers’ Compensation denying benefits to Annie L. Russell. The appellant, Russell, contends that on September 9, 1977, she suffered a work-related aggravation of a pre-existing injury. The record shows that appellant produced no medical testimony and in fact the only testimony on the issue was her own, stating that when she attempted to do the same type work she had been doing when she was injured in July, 1976, the "pain started right back in the same place, hurting the same way.” The finding of the administrative law judge and the board, that "there is no evidence presented that shows that the claimant’s condition was aggravated by the work she was doing in September of 1977,” and "claimant has not shown she is disabled” are urged as error. It is contended that because there is some evidence presented which would show aggravation, or that claimant is disabled, we have to reverse. That is not the rule. The rule is that the decision of the trier of fact will not be set aside on appeal if there is any evidence to support the finding. Guye v. Home Indemnity Co., 241 Ga. 213, 218 (244 SE2d 864). A judgment that is right for any reason will not be *896disturbed (Argonaut Ins. Co. v. Cline, 138 Ga. App. 778, 782 (227 SE2d 405); Jernigan v. Collier, 131 Ga. App. 162 (205 SE2d 450)); and the questions of credibility of the witnesses and preponderance of the evidence are for the triers of fact. Guye, supra, pp. 215, 218. There was evidence in this case to support the conclusions that the claimant’s condition was not aggravated by work done for her employer in September, 1977, and that she is not disabled. We will therefore not reverse the findings of the board and the affirmance by the trial court.
Submitted October 17, 1979 —
Decided January 8, 1980.
Michael C. Ford, Diane Josey Ford, for appellant.
James H. Weeks, Arthur K. Bolton, Attorney General, Wayne P. Yancey, Assistant Attorney General, for appellee.

Judgment affirmed.


Quillian, P. J., and Smith, J., concur.